Title: To George Washington from Major John Clark, Jr., 8 November 1777
From: Clark, John Jr.
To: Washington, George



sir,
Gen. Potter’s Quarters Nov. 8. 11 oclock A.M. 1777.

Capt. Little late of Philada has just returned from the neighborhood of New Castle—he fell in with Lieut. Linsey of Blands dragoons, who had just taken two Captain’s belonging to the Enemy’s fleet: one of them was under orders to sail for England in a packet, and came ashore to take leave of the inhabitants who are continually supplying them with every necessary. Lindsy says if he had had only a few foot with him he would have taken a number who got off—I am now going to reconnoitre & meet some spies—I hope to give you soon some material intelligence. General Potter desires me to acquaint you he has rec’d information that the enemy say their Bridge will be complete by tuesday next.
A Gentleman out of Philada declares that the enemy have not above two days provisions on hand, at one time, it being impossible to get more up at once as they are now situated. Yr obedt servt

John Clark Jr


’Tis said a Boat with Hessians was lately sunk by a shot from Fort Mifflin and the men drowned.

